Title: To George Washington from James Ross, 24 July 1799
From: Ross, James
To: Washington, George



Dear Sir
Pittsburgh 24 July 1799

When your letter of the 26 Ulto reached this place, I was abroad in the Western territory, but since my return I have learned upon enquiry, that Colo. Shreve is in a very low state of health; that the Sheriff Spared him for some time in consequence of a letter from you and his own fair promises, but that as yet no money is made

on the execution issued in last Autumn. I have written to a gentleman of the law in Union Town directing him to oblige the Sheriff to collect the money without delay, and at the same time to apprize Colo. Shreve that an Execution will go out for the installment due last June unless it is immediately paid.
Mr Addison & John Ritchie (the brother & heir of Colo. Ritchie) are now in Philadelphia, where I am in hopes they will pay what is due to you⟨,⟩ but I can say nothing with certainty on that Subject as they had left this country before the arrival of your letter. I have left notice for them to give me information whenever they reach home which will be in a few days. Had Colo. Ritchie lived there would have been no want of punctuality in your payments, but his brother has not the same means, nor the same established credit to raise money; And Mr Addison tho’ a man of property, has not the command of cash to any considerable extent. As Soon as any additonal information can be had, it shall be immediately transmitted & in the mean While I shall press all the parties to come forward with all arrearages.
When I left the city of Philada in March there was a considerable sum to my credit in the Bank of Pennsa, but no money on your account, nor have I any advice of a payment there since I left it. If money has been deposited there for you, the person who left it has omitted to give me notice and my Bank Book being at this place it is impossible that I could be apprised of such a payment without letter. I will write to Philadelphia and direct a payment of any Sum which may be there for your Use, but I am persuaded that there is little probability of Your deriving any advantage from Such an order.
I beg that you will without any hesitation let me know when & how I can render you any service in your affairs here, as it will always afford me the most sincere pleasure to aid you in effecting an adjustment of your concerns in this country and to transmit every information respecting them which may be useful. With the highest respect I have the honour to remain Dear Sir Your Most Obedient and Most humble Servant

James Ross

